Citation Nr: 1639133	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) (also claimed as nervous condition, anxiety, and depression).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; his spouse


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1970 to October 1971.  His DD Form 214 notes Vietnam service from September 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran testified at a hearing before the undersigned veterans law judge.  A copy of the hearing transcript has been associated with the record.  The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for posttraumatic stress disorder in December 2010.  At the June 2016 Board hearing, the Veteran and his spouse testified that the symptoms of his PTSD have worsened since that time.  See transcript of June 2016 Board hearing.  The Veteran claims that he "severely underreported" his symptoms during the last VA examination.  At the hearing, the specific behavior or facts cited by the Veteran or his spouse included anger, social isolation, sleep difficulty, lack of hygiene, lack of close friends, loss of memory, suicidal ideation, and shaking.

A claimant is entitled to a new VA examination if evidence suggests that a condition has worsened since the most recent medical examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  In light of the Veteran's report that his PTSD has worsened since the most recent VA medical examination, a contemporaneous VA examinations is needed to ascertain the current severity of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination at the VA Medical Center in Green Bay, Wisconsin to determine the current symptoms and severity of his service-connected PTSD.  The VBMS claims file should be forwarded to the examiner for review in connection with the examination.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results provided in the examination report.

In making the relevant clinical findings, the examiner should specifically note and discuss the Veteran's current complaints, symptoms, and any interference with daily and/or occupational activities.  The examiner is asked to interview the Veteran as to his education, training, and work history.

2. Thereafter, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case.  After affording the Veteran the requisite period of time to respond, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




